ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_04_FR.txt.                      396




                      OPINION INDIVIDUELLE DE M. LE JUGE AD HOC MAHIOU



                       Principes régissant la réparation d’un préjudice résultant d’un acte illicite d’un
                     Etat — Réparation du préjudice immatériel ou moral, du préjudice aux biens per‑
                     sonnels et d’autres préjudices matériels (revenus professionnels et pertes de
                     gains) — Fixation du montant des indemnités dues par la RDC à la Guinée au
                     profit de M. Diallo — Délai pour le paiement assorti d’un taux d’intérêt en cas de
                     non‑paiement — Frais de procédure.

                           1. A la suite de l’arrêt du 30 novembre 2010, la Cour avait demandé
                     aux Parties de négocier un accord sur le montant de l’indemnisation, en
                     fixant un délai de six mois à compter du prononcé de l’arrêt pour y par-
                     venir. Apparemment, il n’y a pas eu réellement de négociations, sans
                     doute en raison de divergences trop grandes entre les deux Parties sur le
                     montant de l’indemnisation. Elles se renvoient mutuellement la respon-
                     sabilité de cet échec, comme cela ressort de leurs mémoires respectifs.
                     Devant cet échec, il revient donc à la Cour de se prononcer sur le
                     bien‑fondé des positions en présence en vue de déterminer le montant de
                     l’indemnisation due par la République démocratique du Congo (ci‑après
                     la « RDC ») à la République de Guinée (ci‑après la « Guinée »).
                           2. Notons que la Cour a rarement eu l’occasion de se prononcer sur la
                     question des indemnisations et notamment sur la fixation de leur
                     ­montant. Certes, elle avait déjà dégagé les principes devant régir la répa-
                      ration d’un dommage résultant d’un acte illicite d’un Etat dans la célèbre
                      affaire de l’Usine de Chorzów, mais elle n’a eu à les mettre en œuvre effec-
                      tivement que dans une seule affaire, celle de l’affaire du Détroit de Corfou,
                      en vue de fixer le montant de l’indemnisation due par l’Albanie pour
                      les dommages matériels et humains causés par des mines à la marine
                      ­britannique.
                           3. Les principes gouvernant l’indemnisation pour les dommages résul-
                       tant d’actes internationaux illicites sont, pour la plupart d’entre eux, assez
                       bien établis en droit international, en raison des règles découlant tant des
                       conventions internationales que de la jurisprudence de différents tribu-
                       naux internationaux (Cour permanente de Justice internationale et Cour
                       internationale de Justice, tribunaux arbitraux et surtout cours régionales
                       des droits de l’homme), ainsi que du projet d’articles de la Commis-
                       sion du droit international (la « CDI ») sur la responsabilité des Etats,
                       des travaux de la Commission internationale des droits de l’homme et,
                       enfin, des travaux doctrinaux. Le point qui doit nous préoccuper est de
                       savoir dans quelle mesure ces principes sont susceptibles de s’appliquer
                       dans l’affaire soumise à notre examen et sur quelles bases déterminer
                       ­l’indemnisation.

                     76




6 CIJ1032.indb 148                                                                                          26/11/13 09:37

                     397 	           ahmadou sadio diallo (op. ind. mahiou)

                        4. En fait, le contenu des délibérations sur l’indemnisation était déjà
                     très largement prédéterminé par l’arrêt précité du 30 novembre 2010 par
                     lequel la Cour avait décidé que, pour avoir violé certaines dispositions du
                     Pacte international relatif aux droits civils et politiques, de la Charte afri-
                     caine des droits de l’homme et des peuples et de la convention sur les
                     relations consulaires, la RDC était tenue de réparer les préjudices qui en
                     découlaient. Notons d’emblée que la Cour a exclu la réparation en nature
                     qui est logiquement le principe de base pour la réparation du préjudice,
                     depuis le célèbre dictum énoncé par la Cour permanente de Justice inter-
                     nationale dans l’affaire relative à l’Usine de Chorzów :

                          « la réparation doit, autant que possible, effacer toutes les consé-
                          quences de l’acte illicite et rétablir l’état qui aurait vraisemblable-
                          ment existé si ledit acte n’avait pas été commis » (Usine de Chorzów,
                          fond, arrêt no 13, 1928, C.P.J.I. série A no 17, p. 47).

                         5. Etant donné que la Guinée ne demande pas la restitution en nature
                     et que, au demeurant et en l’espèce, celle‑ci n’est plus possible, le présent
                     arrêt a pour objet de se prononcer sur le paiement d’une somme corres-
                     pondant à la valeur qu’aurait la restitution en nature en se basant sur
                     les conditions également énoncées dans la même affaire de l’Usine
                     de Chorzów, c’est‑à‑dire en envisageant l’« allocation, s’il y a lieu, de
                     ­dommages‑intérêts pour les pertes subies et qui ne seraient pas couvertes par
                      la restitution en nature ou le paiement qui en prend la place » (ibid.) puisque
                     « tels sont les principes desquels doit s’inspirer la détermination du montant
                     de l’indemnité due à cause d’un fait contraire au droit international » (ibid.)
                     (les italiques sont de moi). Cette solution qui fait partie du droit inter­
                     national général a été reprise au premier paragraphe de l’article 36 des
                     articles de la CDI de 2001, aux termes duquel « [l]’Etat responsable du
                     fait internationalement illicite est tenu d’indemniser le dommage causé par
                     ce fait dans la mesure où ce dommage n’est pas réparé par la restitution »
                     (les italiques sont de moi). On sait également que, dans le contexte plus
                     précis de la violation des droits de l’homme, les textes et la pratique font
                     peser sur l’Etat fautif l’obligation d’indemniser intégralement la personne
                     lésée.
                         6. Comment faire en sorte que l’indemnisation aboutisse à la répara-
                      tion intégrale ? La Cour a tenu compte des informations et de la pratique
                      des différentes juridictions précitées ou d’autres organes qui se sont pen-
                      chés sur le problème. Deux juridictions ont joué un rôle particulièrement
                      important pour préciser les contours de l’indemnisation : la Cour euro-
                      péenne des droits de l’homme et la Cour interaméricaine des droits de
                      l’homme. Leur jurisprudence a fourni une grille de lecture et une source
                      d’inspiration pour la Cour, même si naturellement celle‑ci n’est pas liée
                      par les décisions de ces deux cours régionales et que par ailleurs le contexte
                      de la protection diplomatique confère un caractère particulier à la pré-
                      sente affaire. Il n’est pas inutile de rappeler que, selon le principe 20 de la

                     77




6 CIJ1032.indb 150                                                                                      26/11/13 09:37

                     398 	           ahmadou sadio diallo (op. ind. mahiou)

                     résolution 60/147 adoptée par l’Assemblée générale des Nations Unies le
                     16 décembre 2005 sur les principes fondamentaux et directives concernant
                     le droit à réparation des victimes de violations flagrantes du droit interna-
                     tional des droits de l’homme,
                          « une indemnisation devrait être accordée pour tout dommage résul-
                          tant de violations flagrantes du droit international des droits de
                          l’homme … qui se prête à une évaluation économique, selon qu’il
                          convient et de manière proportionnée à la gravité de la violation et
                          aux circonstances de chaque cas ».
                       7. Il ressort de la pratique internationale que l’on établit un plancher et
                     un plafond entre lesquels doit se situer l’indemnité, de façon à créer un
                     équilibre entre deux considérations :
                     — d’une part, garantir que l’indemnité efface toutes les conséquences de
                       l’acte internationalement illicite ;
                     — d’autre part, éviter que l’indemnité ne soit excessive ou ne comporte
                       un caractère punitif.
                        8. Encore faut‑il savoir quels sont exactement les dommages à indem-
                     niser et quel montant de l’indemnisation est de nature à réparer intégrale-
                     ment le préjudice subi. C’est sur ce point que l’arrêt se prononce, en
                     retenant, à mon avis, une interprétation particulièrement restrictive des
                     dommages indemnisables qui ne me permet pas d’adhérer pleinement à la
                     solution retenue. Il convient, d’abord, de distinguer entre les dommages
                     subis par l’Etat guinéen et ceux subis par son ressortissant, M. Diallo.
                     Comme l’affaire concerne les droits de l’homme et plus précisément les
                     droits individuels de la victime, je commencerai naturellement par les
                     dommages subis par M. Diallo puisque celui‑ci est au cœur du problème
                     dans cette affaire de protection diplomatique. Dans cette perspective, la
                     Cour distingue deux types de préjudice en vue de se prononcer sur leur
                     indemnisation : le préjudice immatériel, ou dommage moral, et le préju-
                     dice matériel, qu’elle décompose en un certain nombre de chefs d’indem-
                     nisation en fonction des demandes de la Guinée.


                                   I. L’indemnisation du dommage immatériel
                                              ou préjudice moral

                       9. La Cour a dûment constaté un certain nombre de faits, notamment
                     une première détention arbitraire en 1988 qu’elle n’a pas retenue pour
                     invocation tardive par la Guinée, et surtout une détention arbitraire de
                     près de deux mois et demi sans aucune information sur les raisons de
                     celle‑ci, sans aucune communication possible avec les autorités guinéennes
                     et sans savoir ce que réservait la suite de la procédure. Il est évident
                     que, outre le désagrément d’être soumis à des conditions de détention
                     aussi désobligeantes que pénibles et désagréables, une telle situation

                     78




6 CIJ1032.indb 152                                                                                   26/11/13 09:37

                     399 	           ahmadou sadio diallo (op. ind. mahiou)

                     engendre une situation d’inquiétude ou d’angoisse d’autant plus intense
                     et stressante pour le détenu qu’il est dans l’incertitude la plus totale
                     sur son sort.
                        10. Dans le cas d’espèce, le dommage moral découle du comportement
                     des autorités congolaises, qui ont harcelé M. Diallo à partir du moment
                     où il a tenté de recouvrer les créances que lui devaient un certain nombre
                     d’organismes publics ou d’entreprises publiques. Non seulement il a été
                     détenu, mais on a cherché à le disqualifier et à le déstabiliser en tant
                     qu’homme d’affaires, en s’efforçant par divers moyens de porter atteinte à
                     sa réputation et à son honneur, notamment en l’accusant d’avoir soudoyé
                     des agents de l’Etat et des juges, et sans lui permettre de se défendre
                     contre de telles allégations dépourvues de tout élément de preuve. Au
                     demeurant, les juges congolais eux‑mêmes n’ont pas donné suite à ces
                     accusations, mais leur formulation et la publicité dont elles ont été l’objet
                     ont eu des conséquences très gravement préjudiciables sur les activités de
                     l’accusé et sur l’avenir de sa présence au Zaïre (actuellement République
                     démocratique du Congo).
                        11. Il convient de rappeler ici le contexte de l’époque de ces faits où il
                     y avait un régime autoritaire de parti unique, avec une presse entièrement
                     contrôlée par l’Etat qui pouvait lancer ou colporter toutes sortes d’accu-
                     sations, sans que la personne mise en cause soit en mesure d’avoir quelque
                     moyen de défense afin de répondre pour démentir ou contester les faits
                     qui lui étaient reprochés. Cela avait pour objectif de discréditer M. Diallo
                     auprès de personnes influentes nationales et internationales, parce que
                     l’intéressé avait progressivement tissé un important réseau de relations en
                     vue de faire fructifier les activités des deux sociétés qu’il dirigeait. On sait
                     que, de manière générale, les relations personnelles jouent un rôle consi-
                     dérable pour mener à bien une activité commerciale et la maintenir, et
                     cela est a fortiori encore plus vrai en Afrique et dans l’ex‑Zaïre, compte
                     tenu de l’importance des rapports humains dans la société africaine
                     et des caractéristiques du système politique prévalant alors dans ce
                     pays.
                        12. Les démêlés avec les autorités congolaises ont créé une situation
                     préjudiciable qui doit donner lieu à une indemnisation adéquate. Certes,
                     il n’est pas toujours aisé d’en déterminer le montant, dans la mesure où
                     l’on est en présence d’une situation où les éléments subjectifs prédominent
                     sur les critères objectifs. Bien que la pratique internationale et notamment
                     jurisprudentielle fournisse des bases de comparaison avec des variations
                     importantes, c’est à juste titre que la Cour se réfère essentiellement à
                     l’équité afin de parvenir à une indemnisation juste et raisonnable.

                        13. Non seulement les actes illicites des autorités congolaises ont été
                     une source de souffrances physiques et psychologiques, de contrariété,
                     d’humiliation et de déshonneur pendant les périodes de détention, mais
                     ces souffrances se sont prolongées bien au‑delà et elles perdurent encore
                     plus de dix‑sept ans après les événements qui les ont déclenchées. En fait,
                     c’est toute une vie qui a été ruinée par les conséquences des deux incarcé-

                     79




6 CIJ1032.indb 154                                                                                      26/11/13 09:37

                     400 	           ahmadou sadio diallo (op. ind. mahiou)

                     rations arbitraires suivies d’une expulsion brutale d’un pays où la victime
                     a résidé pendant trente‑deux ans, au point que M. Diallo l’a considéré
                     comme sa seconde patrie. Sur ce point, je souscris à la démarche de la
                     Cour tout en estimant par ailleurs que, même si les sommes d’argent ne
                     parviennent qu’imparfaitement à réparer des préjudices moraux, il aurait
                     sans doute été plus équitable de fixer un montant plus élevé que celui de
                     85 000 dollars des Etats‑Unis. Cependant, cette réticence ne m’empêche
                     pas d’être en accord avec la décision finale de la Cour.


                              II. L’indemnisation concernant les biens personnels

                        14. Pour l’indemnisation concernant les biens personnels, la Cour s’est
                     trouvée embarrassée pour se prononcer sur l’ampleur et la réalité du pré-
                     judice subi par M. Diallo parce que les éléments de preuve fournis par la
                     Partie demanderesse sont bien loin d’être concluants pour ce qui concerne
                     l’ameublement de l’appartement, et sont même absents pour ce qui
                     concerne la liste d’objets de grande valeur et le contenu des comptes en
                     banque.
                        15. S’agissant du mobilier de l’appartement, il y a certes un inventaire,
                     mais il est approximatif et surtout il est difficile de savoir ce qui a pu se
                     passer entre l’arrestation de M. Diallo et le moment où l’inventaire a été
                     établi, car des biens pourraient avoir été subtilisés pendant cette période.
                     Il ne s’agit pas là simplement de pures spéculations, puisque M. Diallo
                     avait un standing de vie très élevé et entretenait des relations avec beau-
                     coup de personnalités du monde politique et des affaires, ce qui permet de
                     conclure qu’il habitait un appartement confortable et bien meublé. De ce
                     fait, lorsque le paragraphe 36 de l’arrêt fixe à 10 000 dollars des Etats‑Unis
                     le montant forfaitaire de l’indemnisation pour le préjudice concernant
                     l’ameublement, il est permis de penser qu’il y a une sous‑estimation du
                     montant du préjudice et que son évaluation en équité permettait d’aller
                     au‑delà de cette somme retenue par la Cour. Mais, là encore, je me suis
                     finalement rallié à l’argumentation et à la décision de la Cour
                        16. S’agissant des objets de grande valeur pour lesquels une indemnisa-
                     tion est réclamée, la Partie demanderesse n’a produit devant la Cour
                     qu’une simple liste sans aucun élément de preuve pouvant étayer leur
                     existence effective et leur évaluation. Cela ne signifie pas pour autant que
                     ces objets n’ont pas existé parce que, comme indiqué précédemment,
                     M. Diallo avait un standing de vie très élevé avant de connaître les tour-
                     ments ayant entraîné non seulement la ruine de ses sociétés, mais aussi et
                     surtout sa ruine personnelle ; il n’aurait donc pas été déraisonnable de
                     donner crédit à l’affirmation de la possession des biens mentionnés dans
                     la liste. Aussi, tout en comprenant que, devant l’absence de toute preuve,
                     la Cour ne puisse se fonder sur la seule et simple affirmation de la Partie
                     demanderesse, elle aurait pu ne pas rejeter purement et simplement la
                     demande ; en effet, dans la mesure où sa décision est basée sur l’équité,
                     elle aurait pu allouer à titre symbolique une somme forfaitaire d’un mon-

                     80




6 CIJ1032.indb 156                                                                                    26/11/13 09:37

                     401 	           ahmadou sadio diallo (op. ind. mahiou)

                     tant adéquat. La Cour n’a pas estimé devoir le faire et, tout en exprimant
                     ma réserve, je n’ai pas voté contre la solution retenue.


                                     III. Les pertes de revenus professionnels
                                              et de potentiel de gains

                        17. A propos de ce chef de réclamation, il est permis de regretter que la
                     demande de la Guinée soit non seulement disproportionnée et manifeste-
                     ment excessive, mais, en outre, donne une interprétation de l’arrêt de la
                     Cour de 2010 qui va au‑delà de ce qu’il énonce en voulant réintégrer
                     des dommages concernant les pertes subies par les deux sociétés dirigées
                     par M. Diallo alors que la Cour n’a pas retenu ces dommages et qu’elle a
                     rejeté, par voie de conséquence, leur éventuelle indemnisation. La Cour
                     ne peut alors, naturellement et logiquement, que tirer les conclusions
                     de son précédent arrêt en rejetant la demande d’indemnisation pour tout
                     ce qui concerne les éventuels dommages concernant les sociétés elles‑
                     mêmes.
                        18. Il reste que, si les préjudices subis par les deux sociétés sont hors du
                     champ du présent débat, M. Diallo tirait des revenus professionnels au
                     titre d’employé de ces sociétés dont il était le gérant. Or, le fait de l’avoir
                     détenu à deux reprises plus de deux mois pour l’expulser ensuite l’a privé
                     de l’exercice de ses fonctions de gérant et des revenus auxquels il avait
                     droit à ce titre. Il me semble qu’il aurait été logique et équitable de prendre
                     en considération cette perte de revenus pour l’indemniser. En effet, un
                     gérant qui est en même temps associé est considéré comme un travailleur
                     non salarié et, à ce titre, il perçoit une rémunération dès lors qu’il exerce
                     effectivement ses fonctions. Cette solution prévaut même si l’associé est
                     majoritaire ou s’il est associé unique, comme dans le cas d’espèce, car le
                     droit maintient la fiction d’une société privée à responsabilité limitée
                     (SPRL), qui est le statut des deux sociétés gérées par M. Diallo. Bien que
                     la Guinée n’apporte pas de preuve sur le montant de la rémunération qui
                     s’attache aux fonctions de gérant des deux sociétés, il est possible de
                     déduire en équité un montant raisonnable au lieu de rejeter purement et
                     simplement la demande comme le fait la Cour, et je ne peux donc adhérer
                     à une solution aussi tranchée pour une raison logique et de bon sens. En
                     effet, alors même que M. Diallo était détenu, il devait nécessairement
                     bénéficier de certains revenus, à un titre ou à un autre, ne serait‑ce que
                     pour pourvoir à diverses dépenses objectives comme le loyer de l’apparte-
                     ment dont il disposait, les honoraires d’avocats plaidant sa cause, les frais
                     courants de la vie quotidienne, y compris son alimentation en prison
                     puisque les détenus n’étaient pas nourris, etc. Même si le montant de l’in-
                     demnisation réclamée par la Guinée est très manifestement dispropor-
                     tionné et s’il est malaisé d’évaluer le montant de ces revenus, il était
                     loisible pour la Cour de prendre en compte les circonstances particulières
                     de l’espèce pour accorder une indemnisation appropriée, et il m’est donc
                     difficile de comprendre la solution radicale de rejet retenue dans le para-

                     81




6 CIJ1032.indb 158                                                                                     26/11/13 09:37

                     402 	          ahmadou sadio diallo (op. ind. mahiou)

                     graphe 46 de l’arrêt : c’est pourquoi, à mon grand regret, je ne puis sous-
                     crire à ce rejet pur et simple.


                                            IV. Les frais de procédure

                        19. Enfin, s’agissant des frais encourus pour l’assistance en justice,
                     notons d’abord qu’avec ce chef d’indemnisation on quitte la situation
                     personnelle de M. Diallo pour passer à une autre situation impliquant
                     l’Etat guinéen. En effet, avec la mise en œuvre de la protection diploma-
                     tique, c’est l’Etat guinéen qui est demandeur dans la présente affaire et
                     qui a engagé les frais adéquats pour défendre les droits et intérêts de son
                     ressortissant.
                        20. Dans cette affaire, la Guinée a obtenu partiellement gain de cause
                     sur la recevabilité de la requête avec l’arrêt du 24 mai 2007, qui a rejeté
                     l’exception d’irrecevabilité pour la protection des droits propres de
                     M. Diallo et accepté ladite exception pour la protection des droits des
                     sociétés dont il était le propriétaire et le responsable. La Guinée a égale-
                     ment et partiellement obtenu gain de cause sur les violations des droits
                     propres de M. Diallo avec l’arrêt du 30 novembre 2010. Elle a enfin
                     obtenu gain de cause, entièrement, sur le principe de l’indemnisation du
                     dommage moral et, partiellement, sur le principe de l’indemnisation de
                     certains dommages matériels. Dans ces circonstances, pour une question
                     à la fois de principe et d’équité, il me semble qu’il aurait été raisonnable
                     d’accorder le remboursement d’un montant modeste des frais exposés
                     dans cette troisième et dernière phase d’une procédure dont la durée
                     totale avoisine quatorze années, puisqu’elle a commencé en décem-
                     bre 1998 pour s’achever en juin 2012. C’est donc pour cette raison de
                     principe et d’équité que je n’ai pas voté en faveur du dispositif de la Cour
                     sur ce point.

                                                                    (Signé) Ahmed Mahiou.




                     82




6 CIJ1032.indb 160                                                                                  26/11/13 09:37

